Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-4 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Holcomb (US No. 4,659,161).  
In regard to claim 1, Holcomb discloses a power diverter (i.e. adapter plug) comprising: a plug (item 44 of figure 4), configured to be plugged into a jack of a television power cord, a jack (item 40) opposite to said plug to be plugged into a plug of a television (i.e. other type of electronic devices such as computers, CRT, printer), and a port (item 84 of figure 4) for a dongle’s power cord (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, aach pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 22).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

In regard to claim 2, Holcomb discloses an adaptation to satisfy different types of televisions (in Holcomb, the adapter boss portion 40 is inserted into recess 60 and the extension cord female plug portion 70 is inserted into the recess 44 in the adapter so that electrical continuity is applied to the appliance 58 and at the same time electrical continuity is provided with surface plugs available for connecting ancillary appliances such as printers, CRT's etc. These are represented by the lugs 48 through 58 of FIG. 3.  See col. 3, lines 44-52).
In regard to claim 4, Holcomb discloses a method of supplying power to a dongle comprising: plugging a television power cord into a power diverter, plugging said power diverter into a television, and plugging a dongle into said power diverter, wherein said power diverter supplies power from the power cord to both the television and said dongle (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, aach pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 22).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 3 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb in view of Chien (US Pub No 2011/0287665).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 3, Holcomb discloses the claimed subject matter as discussed above rejection except the teaching of wherein said power diverter redistributes five-volts for said dongle.   However Chien disclose the power diverter redistributes 5-V for the dongle (as shown in Fig. 1 & 2, which is reproduced below for ease of reference and convenience, Chien discloses Universal module has outlet-unit(s) or USB-unit(s) for the 2nd embodiment which has the build in LED light, Outlet-unit(s), USB-unit(s), Holder means, Support means, prong means or cable means with plug to make the said wall-outlets or wall-adaptors or extension-cord (while incorporate with cable means with plug) can offer USB-charger (i.e. up to 5V) or 120 Volt 60 HZ or other electric power to people for very practical products.  See para 12-22, 26).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb because each of Chien and Holcomb teach the port configuration on different protocols and further, because combining the prior art elements of Chien with Holcomb according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb in the same way, and applying the techniques of Chien to improve Holcomb would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different power extensions and instant on power supply to electronic devices). [See MPEP 2143]
Conclusion
	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185